DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 11/10/2021 was entered.
Amended claims 1, 3, 5, 7, 11, 13, 15-17, 19, 21, 24, 27-29, 31-32 and new claims 47-50 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 11/10/2021 is acknowledged.
Applicant elected:  (a) human/humanized T cells; (b) IL2Rγ as an endogenous gene to be edited/disrupted; (c) induced pluripotent stem cells as human donor cells; (d) an embryo that is homozygous for disrupted genes; (e) a host animal that is homozygous for one or more gene edits; and (f) CAR-T cells as a species of T cells.
Accordingly, claims 19, 28, 47 and 49 were withdrawn from further consideration because they are directed to non-elected species.
However, in light of currently amended claims and new claim 50, claims 1, 3, 5, 7, 11, 13, 15-17, 21, 24, 27, 29, 31-32, 48 and 50 are further subjected to the following species election/restriction.

Species Election/Restriction
This application contains claims directed to the following patentably distinct species of a donor:
(a) a donor is the recipient of the human and/or humanized T cells produced; and (b) a donor is not the recipient of the human and/or humanized T cells produced.
The species are independent or distinct because each of the above species is mutually exclusive one from the other. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
  Each of the recited species is structurally distinct one from the other as well as having different properties one from the other in addition to numerous previously elected species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633